Citation Nr: 1230769	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  0837 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity radiculopathy secondary to cervical disc displacement/spondylosis.

2.  Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus (HNP), L4-L5 and L5-S1, with degenerative changes and muscular low back strain.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active service from August 1962 to August 1966, from September 1975 to December 1977, from May to September 1988, from April to July 1995, and from October 1996 to May 1997.

This matter initially came to the Board of Veterans' Appeals on appeal from March 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the March 2008 rating decision, the RO denied a rating in excess of 20 percent for the Veteran's service-connected low back disability.  In the October 2009 rating decision, the RO denied service connection for a cervical spine disorder, bilateral upper extremity radiculopathy, and bilateral upper extremity radiculopathy and entitlement to a TDIU.

In December 2010, the Veteran testified during a hearing at the RO before a Veterans Law Judge (Board hearing).  A transcript of the hearing is of record.

In a February 2011 decision, the Board denied the Veteran's claims for service connection for cervical disc displacement/spondylosis, to include as secondary to service-connected low back disability, and bilateral upper extremity radiculopathy secondary to cervical disc displacement/spondylosis.  At that time, the Board remanded his claims for service connection for bilateral lower extremity radiculopathy, an evaluation in excess of 20 percent for low back disability, and entitlement to a TDIU to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 12, 2012 letter, the Board advised the Veteran that the Veterans Law Judge who conducted his December 2010 hearing was no longer employed by the Board and offered him the opportunity to testify at another hearing.  38 C.F.R. § 20.717 (2011).  In an August 9, 2012 signed response, the Veteran said he wanted to appear at a hearing before a Veterans Law Judge of the Board at the RO.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing at the St. Petersburg, Florida, RO, before a Veterans Law Judge

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


